                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

KEITH ROSS, ET AL.                                   CIVIL ACTION

VERSUS                                               NO. 18-9098

ORVILLE CALLAHAN, ET AL.                             SECTION “B”(3)

                          ORDER AND REASONS

     Defendants Orville Callahan and Houma City Marshal’s Office

(“HCMO”) filed a motion to dismiss HCMO as a defendant pursuant to

FRCP 17(b) for lack of capacity to be sued, and to dismiss all

claims for failure to state a claim pursuant to FRCP 12(b)(6).

Rec. Doc. 13. Plaintiffs filed a response in opposition. Rec. Doc.

18. For the reasons discussed below,

     IT IS ORDERED that the motion to dismiss is GRANTED.

     IT IS FURTHER ORDERED that defendants’ pending motion to sever

(Rec. Doc. 12) is DISMISSED as moot.

            FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     This case arises out of two separate incidents plaintiffs

allege occurred in Houma City court. Plaintiffs assert that Ross

was present in Houma City court for an unrelated matter on or about

October 2, 2017 when Deputy Marshall A (“DMA”) and defendant

Callahan, who believed Ross was conversing with another inmate in

court after being told not to do so by DMA, threw him on the

ground, beat him, cuffed him, and arrested him for resisting an

officer, disturbing the peace, and simple assault, all without


                                  1
probable cause and for the sole purpose of covering up the assault

that had just taken place. Rec. Doc. 1 at 6. After transporting

Ross to the Terrebonne Parish Criminal Justice Complex, plaintiffs

claim     that   defendants     denied        Ross     medical       attention      and

misrepresented the circumstances of his arrest to other officers.

Id. at 6-7. Plaintiffs also allege that Calloway was present in

Houma City Court with her minor son on or about June 19, 2018,

where she was threatened, intimidated, and harassed by Deputy

Marshall C (“DMB”) and Deputy Marshall B (“DMB”) who yelled at her

to leave the courthouse and then attacked her by smashing her face

into the wall, thereafter handcuffing her and charging her with

disturbing the peace without probable cause and for the purpose of

punishing her for reacting to their treatment of her. Id. at 8,

12. Plaintiffs filed suit against defendants City Marshall Orville

Callahan, in his individual capacity and official capacity, Houma

City    Marshal’s    Office    (“HCMO”)       under    a    theory    of    vicarious

liability, and DMA, DMB, and DMC. Plaintiffs bring § 1983 claims

against    defendants    for   excessive       force       and   false     arrest   and

imprisonment. Id. at 10-13. Plaintiffs also bring claims under the

Americans     with   Disability     Act   (“ADA”)      against       defendants     for

discrimination on the basis of a disability and for failing to

provide reasonable accommodation. Id. at 14-16. Plaintiffs allege

that    the   mistreatment     of   persons      with       mental    or    emotional

disability is a longstanding practice or custom which constitutes

                                          2
the standard operating procedure of the City Marshal and the City

Marshal’s office, as reflected in the operation of the Houma City

Court. Id. at 5. Additionally, plaintiffs bring state law claims

against defendants for assault and battery, negligence, willful

and    wanton   conduct,   and   intentional     infliction   of   emotional

distress. Id. at 13-14, 16-21.        Plaintiffs seek compensatory and

punitive damages, as well as attorney’s fees and costs, and any

other relief the court deems proper. Id. at 21-22.

                            LAW AND ANALYSIS

       To survive a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a plaintiff’s complaint “must contain ‘enough

facts to state a claim to relief that is plausible on its face.’”

Varela v. Gonzalez, 773 F.3d 704, 707 (5th Cir. 2014) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

facially plausible when the plaintiff pleads facts that allow the

court to “draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. A court must accept all

well-pleaded facts as true and must draw all reasonable inferences

in favor of the plaintiff. Lormand v. U.S. Unwired, Inc., 565 F.3d

228, 232 (5th Cir. 2009); Baker v. Putnal, 75 F.3d 190, 196 (5th

Cir. 1996). However, the court is not bound to accept as true legal

conclusions couched as factual allegations. Ashcroft v. Iqbal, 556

U.S.    662,    678   (2009).    “[C]onclusory     allegations     or   legal

conclusions masquerading as factual conclusions will not suffice

                                     3
to prevent a motion to dismiss.” Taylor v. Books A Million, Inc.,

296    F.3d      376,   378   (5th   Cir.     2002).      When    deciding    whether   a

plaintiff has met her burden, a court “accept[s] all well-pleaded

factual allegations as true and interpret[s] the complaint in the

light most favorable to the plaintiff, but ‘[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory

statements’         cannot        establish        facial        plausibility.”    Snow

Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 520 (5th Cir.

2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

     1. ADA Claim

       Plaintiffs allege in their complaint that they were disabled,

as defined by the ADA, and therefore “entitled to reasonable

accommodation as a result of their disability and to be free from

discrimination on the basis of their disability.” Rec. Doc. 1 at

15. The ADA states that “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation

in    or   be    denied     the   benefits        of   the   services,   programs,      or

activities of a public entity, or be subjected to discrimination

by any such entity.” 42 U.S.C. § 12132. The Fifth Circuit has held

that “[a] plaintiff states a claim for relief under Title II if he

alleges: (1) that he has a qualifying disability; (2) that he is

being denied the benefits of services, programs, or activities for

which      the     public     entity   is         responsible,      or   is   otherwise

discriminated against by the public entity; and (3) that such

                                              4
discrimination is by reason of his disability.” Hale v. King, 642

F.3d 492, 499 (5th Cir. 2011).

       First the Court considers whether plaintiffs have alleged

that they had qualifying disabilities. A disability is defined by

the ADA as: “(A) a physical or mental impairment that substantially

limits one or more major life activities . . .; (B) a record of

such   impairment;     or   (C)   being    regarded   as   having   such   an

impairment....” 42 U.S.C. § 12102(1). Plaintiffs argue that a

“complaint need not allege specific facts establishing a prima

facie case of discrimination” but rather needs only a short and

plain statement of a claim to put defendants on notice. Rec. Doc.

18 at 3-4. In support of this argument, plaintiffs cite to cases

that predate the pleading standard set forth by the Supreme Court

in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft

v. Iqbal, 556 U.S. 662 (2009). (Rec. Doc. 18 at 4 citing to

Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002), Sparrow v. United

Air Lines, Inc., 216 F.3d 1111 (D.C. Cir. 2000)).

       Under   the   current   state   of   the   law,     described   above,

plaintiffs must allege sufficient facts to establish a plausible

claim for relief and may not rely on conclusory statements and

legal conclusions. See Twombly, 550 U.S. at 544 (2007), Iqbal, 556

U.S. at 678 (2009). In their complaint, plaintiffs merely state

they have a ‘mental disability’ but provide no further facts or

details regarding their disabilities. Plaintiffs do not allege

                                       5
facts that show they meet the ADA’s definition of “disability” –

that is, that they have a mental impairment that substantially

limits a major life activity, or a record of such impairment, or

that they were regarded has having such an impairment. 42 U.S.C.

§ 12102(1). Because legal conclusions are not sufficient to survive

a   motion   to   dismiss,   plaintiffs   may   not    simply   rely   on    the

statement in their complaint that they are disabled “as that term

is defined by . . . the Americans with Disabilities Act.” Rec.

Doc. 1 at 4.

      The ADA Amendments Act sought to “make it easier for people

with disabilities to obtain protection under the ADA” by broadening

the “substantially limits” standard, however plaintiffs do not

identify a single fact that shows their alleged mental impairment

substantially limited a major life activity and therefore have not

met even this relaxed standard. See 29 C.F.R. § 1630.1(c)(4); 42

U.S.C. § 12101 note (ADA Amendments Act of 2008) (expressly

disapproving      of   prior   Supreme    Court       decisions   and       EEOC

interpretations of the “substantially limits” standard); Neely v.

PSEG Tex., Ltd. P'ship, 735 F.3d 242, 245 (5th Cir.2013) (stating

that the ADAAA was passed to correct the perceived misconception

that the “substantially limits” standard is a demanding inquiry).

      Plaintiffs have not alleged any qualifying disabilities as

required to state an ADA claim. Additionally, because plaintiffs

have not alleged having particular disabilities, they also have

                                     6
not    alleged    that   their     discrimination       was    because    of   their

disabilities, the third element in stating an ADA claim listed

above. Accordingly, plaintiffs have failed to state a claim for

discrimination under the ADA.

       Plaintiffs     also   claim   that     defendants      were    obligated   to

provide plaintiffs with reasonable accommodations and failed to do

so. Rec. Doc. 1 at 15. The Fifth Circuit “recognize[s] that a

public   entity's       failure    reasonably     to    accommodate      the   known

limitations      of   persons     with   disabilities     can    also    constitute

disability discrimination under Title II [of the ADA].” Windham v.

Harris Cty., Texas, 875 F.3d 229, 235 (5th Cir. 2017). “A critical

component of a Title II claim for failure to accommodate, however,

is proof that the disability and its consequential limitations

were known by the entity providing public services.” Id. at 236

(5th   Cir.    2017).    Thus,    because      “[t]he   ADA    does   not   require

clairvoyance, the burden falls on the plaintiff to specifically

identify the disability and resulting limitations and to request

an accommodation in direct and specific terms.” Id. at 236–37 (5th

Cir.   2017)     (internal   citations        omitted).   As    discussed      above,

plaintiffs have not alleged that they had a disability as defined

by the ADA, much less that they informed defendants of their

disability and requested an accommodation. Therefore, plaintiffs

have failed to state a claim for discrimination under the ADA on

a failure-to-accommodate theory as well.

                                          7
  2. § 1983 Claims

     Defendants argue that plaintiffs’ § 1983 claims are barred

under the Supreme Court’s decision in Heck v. Humphrey, 512 U.S.

477 (2000) because they have entered into guilty and no-contest

pleas to the charges described in their complaint on which they

seek to bring their claims now. Plaintiff Ross has entered into a

guilty   plea   on   the   charges       of   Disturbing   the   Peace   by

Offensive/Derisive Language, Resisting an Officer by Violence, and

Simple Assault of Deputy Marshall Rodney Deroche. Rec. Doc. 13-1

at 10. Plaintiff Calloway has entered a no-contest plea as to

Disturbing the Peace by Loud and Abusive Language. Id. Plaintiffs

do not dispute that they entered into the pleas described by

defendants, but rather argue that a Court is limited to considering

facts alleged in the complaint at the motion to dismiss stage.

Rec. Doc. 18 at 6. Normally, in deciding a motion to dismiss for

failure to state a claim, courts must limit their inquiry to the

facts stated in the complaint and the documents either attached to

or incorporated in the complaint. However, courts may also consider

matters of which they may take judicial notice. See Fed. R. Evid.

201(f); Warden v. Barnett, 252 F.3d 1356 at n.1 (5th Cir. 2001)

(citing Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1018

(5th Cir. 1996)). Taking judicial notice of publicly filed court

documents does not convert a motion to dismiss to one for summary

judgment. See Warden v. Barnett, 252 F.3d at *1, n.1 (citing

                                     8
Lovelace, 78 F.3d at 1017-18); see also Jacobs v. Bayha, 616 Fed.

Appx. 507, 510 at n.3 (3d Cir. 2015) (on motion to dismiss, court

took judicial notice of criminal trial transcripts and dismissed,

pursuant to Heck, excessive force claims brought by a plaintiff

convicted of assaulting two deputy marshals); Garrett v. Crawford,

2015 WL 13731371, *7 at n. 48 (W.D. Tex. 2015) (report and

recommendation), adopted in pertinent part, 2016 WL 843391 (W.D.

Tex. 2016) (plaintiff convicted of aggravated assault filed action

alleging use of excessive force, the court took judicial notice of

the indictment and judgment in conjunction with defendant's motion

to dismiss pursuant to Heck). Therefore, this Court taking judicial

notice of the guilty plea and no-contest pleas entered into by

defendants is appropriate on a motion to dismiss.

     Under Heck, “a plaintiff who has been convicted of a crime

cannot   recover   damages   for   an   alleged   violation   of   his

constitutional rights if that violation arose from the same facts

attendant to the charge for which he was convicted, unless he

proves that his conviction or sentence” has been in some way

reversed or invalidated. Bush v. Strain, 513 F.3d 492, 497 (5th

Cir.2008) (citing Heck v. Humphrey, 512 U.S. 477, 486-487 (1994)).

“Heck requires the district court to consider whether a judgment

in favor of the plaintiff would necessarily imply the invalidity

of his conviction or sentence; if it would, the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction

                                   9
or sentence has already been invalidated.” Ballard v. Burton, 444

F.3d 391, 396 (5th Cir. 2006) (internal quotations omitted).

     In     their    complaint,       plaintiffs   allege   that     they   were

subjected    to     false   arrest,    false   imprisonment,   and    malicious

prosecution when “Plaintiff Ross was arrested and charged with

disturbing the peace, resisting an officer and simple assault

without probable cause and for the purpose of punishing Plaintiff”

and “Plaintiff Calloway was arrested and charged with disturbing

the peace by cursing without probable cause and for the purpose of

punishing Plaintiff.” Rec. Doc. 1 at 12. Defendant informs the

Court that plaintiff Ross has since entered into a guilty plea on

the charges brought against him and plaintiff Calloway has entered

in a no-contest plea on the charges brought against her. Rec. Doc.

13-1 at 10. Plaintiff Ross has entered into a guilty plea on the

charges of Disturbing the Peace by Offensive/Derisive Language,

Resisting an Officer by Violence, and Simple Assault of Deputy

Marshall Rodney Deroche. Rec. Doc. 13-1 at 10. Plaintiff Calloway

has entered a no-contest plea as to Disturbing the Peace by Loud

and Abusive Language. Id. Under Heck, plaintiffs in this case are

barred from seeking damages under §1983 for the exact same charges

they have since pled guilty and no-contest to. To find that

plaintiffs were arrested and charged without probable cause would

necessarily invalidate their underlying convictions. The Fifth

Circuit has “specifically noted that false-arrest and malicious-

                                         10
prosecution claims challenge the existence of probable cause and,

thus, by their essence are collateral attacks on a criminal

judgment's   validity.”   Cormier   v.   Lafayette   City-Par.   Consol.

Gov't, 493 F. App'x 578, 583 (5th Cir. 2012) (citing Wells v.

Bonner, 45 F.3d 90, 95 (5th Cir.1995)). Plaintiffs’ excessive force

claims are similarly barred by their guilty plea and no-contest

plea because the facts that they allege in their complaint in

support of their excessive force claim stem from the same conduct

that led to their arrests and charges, to which they pled guilty

and no-contest. The Fifth Circuit has noted that a § 1983 claim is

not necessarily barred by Heck, “if the factual basis for the

[underlying] conviction is temporally and conceptually distinct

from the excessive force claim.” See Bush, 513 F.3d at 498.

     Plaintiffs do not argue in their response that their excessive

force claims arise out of a separate factual basis than their

disturbing the peace, resisting an officer by violence, and simple

assault charges and the complaint lays out the same factual basis

for both the excessive force and false arrest claims. In their

complaint, plaintiffs describe the excessive force they allege

they were subjected to and claim that they were falsely charged

and arrested for disturbing the peace, resisting an officer by

violence, and simple assault in order to cover up the marshals’

use of excessive force. Rec. Doc. 1 at 6-9. Therefore, their

convictions are not “temporally and conceptually distinct” from

                                    11
their excessive force claims but rather have the same factual

basis. Accordingly, plaintiffs’ § 1983 claims are Heck-barred and

must be dismissed.

     Because this Court finds that plaintiffs’ §1983 claims are

Heck barred it is not necessary to consider defendants’ arguments

concerning municipal liability, official capacity claims,      and

qualified immunity.

  3. State law claims

     Because this Court is dismissing plaintiffs’ federal claim,

we decline to exercise jurisdiction over the remaining state law

claims. When a court has original jurisdiction over a federal claim

pursuant to 28 U.S.C. § 1331, the court also has supplemental

jurisdiction over state law claims when the state law claims are

“so related to the claims in the action within such original

jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution.” 28 U.S.C. §

1367(a). Section 1367(c) enumerates the circumstances in which a

district court may refuse to exercise supplemental jurisdiction:

     (c) The district courts may decline to exercise supplemental
     jurisdiction over a claim under subsection (a) if—

       (1)   the claim raises a novel or complex issue of State
             law,

       (2)   the claim substantially predominates over the claim
             or claims over which the district court has original
             jurisdiction,



                                12
       (3)   the district court has dismissed all claims over which
             it has original jurisdiction, or

       (4)   in exceptional circumstances, there are other
             compelling reasons for declining jurisdiction.

28 U.S.C. § 1367 (emphasis added). This Court is dismissing all

claims over which it has original jurisdiction, and therefore

we    decline   to   exercise   supplemental   jurisdiction   over   the

remaining state claims pursuant to § 1367(c)(3).



     New Orleans, Louisiana, this 12th day of April, 2019.


                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                  13
